Per Curiam.
The people move to affirm (GCR 1963, 817.5 [3]) defendant’s conviction, on plea of guilty, of manslaughter, contrary to MCLA § 750.321 (Stat Ann 1954 Rev § 28.553).
On appeal, defendant contends that the court erred in accepting the plea of guilty because his answers to the court’s questions at arraignment *603were limited and unresponsive and because he there attempted to assert the defense of self-defense.
A review of the record shows that defendant’s qualified or unresponsive answers do not relate to the fundamental inquiries in a guilty plea proceeding, namely, the accused’s guilt, his understanding of the proceedings and the voluntariness of his plea. The portions of the record relied upon to show the alleged defense of self-defense demonstrate, at most, provocation and not self-defense. The facts of the case shown in the preliminary examination transcript and defendant’s admissions during arraignment demonstrate conclusively that there was no possibility of a defense of self-defense,
It is manifest that the questions sought to be reviewed, on which decision of the cause depends, are so unsubstantial as to need no argument or formal submission.
Motion to affirm is granted.